[Cite as State v. Talbott, 2013-Ohio-534.]
                            STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT

STATE OF OHIO,                                    )
                                                  )
        PLAINTIFF-APPELLEE,                       )
                                                  )
V.                                                )          CASE NO. 12-MA-71
                                                  )
AIRIK TALBOTT,                                    )                OPINION
                                                  )
        DEFENDANT-APPELLANT.                      )

CHARACTER OF PROCEEDINGS:                         Criminal Appeal from Court of Common
                                                  Pleas of Mahoning County, Ohio
                                                  Case No. 07CR1002

JUDGMENT:                                         Affirmed

APPEARANCES:
For Plaintiff-Appellee                            Paul Gains
                                                  Prosecutor
                                                  Ralph M. Rivera
                                                  Assistant Prosecutor
                                                  21 W. Boardman St., 6th Floor
                                                  Youngstown, Ohio 44503

For Defendant-Appellant                           Airik Talbott, Pro-se
                                                  #541-251
                                                  Trumbull Correctional Inst.
                                                  P.O. Box 901
                                                  5701 Burnett Road
                                                  Leavittsburg, Ohio 44430


JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite


                                                  Dated: February 12, 2013
[Cite as State v. Talbott, 2013-Ohio-534.]
DONOFRIO, J.

         {¶1}    Defendant-appellant, Airik Talbott, appeals from a Mahoning County
Common Pleas Court judgment overruling his pro se “motion for strict compliance”
and “determination of jurisdiction.”
         {¶2}    On September 13, 2007, after being bound over from the juvenile
division, appellant was indicted by a Mahoning County Grand Jury on one count of
aggravated robbery, a first-degree felony in violation of R.C. 2911.01(A)(1)(C), with a
firearm specification, in violation of R.C. 2941.145(A). Appellant pleaded guilty to the
charges. In exchange, plaintiff-appellee, the State of Ohio, agreed to recommend that
appellant receive the minimum prison sentence for his crimes, that being three years
for aggravated robbery and three years for the firearm specification for a total of six
years.
         {¶3}    The trial court sentenced appellant to five years in prison for aggravated
robbery and three years for the firearm specification, for a total of eight years. The
court entered a judgment of sentence on December 14, 2007. Appellant filed a
notice of appeal from that judgment.
         {¶4}    On September 5, 2008, this court issued a limited remand to the trial
court, because the sentencing entry did not comport with the requirements set forth in
State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163.                    On
September 15, 2008, the trial court issued an amended sentencing entry that
conformed with Baker.
         {¶5}    Because appellant’s counsel in his direct appeal filed a no-merit brief
pursuant to State v. Toney, 23 Ohio App.2d 203, 262 N.E.2d 419 (1970), this court
independently reviewed appellant’s bindover proceedings, his guilty plea, and his
sentence.        State v. Talbott, 7th Dist. No. 07-MA-225, 2008-Ohio-6300.            We
subsequently affirmed appellant’s conviction.
         {¶6}    On March 15, 2012, appellant, acting pro se, filed a “motion for strict
compliance” and “determination of jurisdiction.” In the motion, appellant asked the
trial court to comply with Baker, 119 Ohio St.3d 197, regarding its December 14,
2007 judgment entry of sentence and to determine whether the trial court actually
                                                                                    -2-


had jurisdiction in this case because allegedly the indictment was faulty for failing to
include a time stamp. The trial court overruled appellant’s motion.
         {¶7}   Appellant filed a timely notice of appeal on April 9, 2012.
         {¶8}   Appellant, still acting pro se, raises two assignments of error, the first of
which states:

                WHETHER THE FAILURE TO INDICATE THE PLEA, THE
         METHOD, AND THE TIME STAMP ON THE TRIAL COURT’S
         JOURNAL ENTRY OF SENTENCING VIOLATES DUE PROCESS
         AND OFFENDS THE MANDATORY PROVISIONS OF: CRIM.R. 32(C).

         {¶9}   Appellant argues that the December 14, 2007 judgment entry of
sentence is void because it does not include the method by which he was convicted
in accordance with Baker, 119 Ohio St.3d 197.            And he argues that the court’s
September 15, 2008 amended judgment entry of sentence is void because it does
not include a time stamp.
         {¶10} In Baker, 119 Ohio St.3d at the syllabus, the Ohio Supreme Court held
that a judgment entry of conviction must contain (1) the guilty plea, the jury verdict, or
the finding of the court upon which the conviction is based; (2) the sentence; (3) the
judge's signature; and (4) a journal entry by the clerk of courts.
         {¶11} This court has already ruled on this issue with respect to both the
December 14, 2007 judgment entry of sentence and the September 15, 2008
amended judgment entry of sentence. In Talbott, 2009-Ohio-6300, we specifically
found:

                On September 5, 2008, we issued a limited remand to the trial
         court, because the [December 14, 2007] sentencing entry did not
         comport with the requirements set forth in State v. Baker, 119 Ohio
         St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163. On September 15, 2008
         the trial court issued an amended sentencing entry that conforms to the
                                                                                -3-


       Baker requirements. As such, the amended sentencing entry
       constitutes a final appealable order and this court may entertain the
       merits of the present appeal.

       {¶12} Thus, we already determined that the December 14, 2007 judgment
entry did not comply with Baker and remanded the matter to the trial court. The trial
court then put on the September 15, 2008 amended judgment entry, which we
determined did comply with Baker.
       {¶13} Accordingly, appellant’s first assignment of error is without merit.
       {¶14} Appellant’s second assignment of error states:

              WHETHER       THE    FAILURE      TO     PROPERLY       FILE   AND
       JOURNALIZE EACH THE INDICTMENT, (ORIGINAL) JUDGMENT
       ENTRY IMPOSING SENTENCE, AND THE AMENDED JUDGMENT
       ENTRY     OF    SENTENCE        IMPLICATES      THE    TRIAL    COURT’S
       THRESHOLD        JURISDICTION        (THE       ACCUSATORY        PHASE)
       RENDERED VOID THE FINDING OF GUILT (THE GUILT PHASE);
       AND, OFFENDED DUE PROCESS BY RENDERING THE JOURNAL
       ENTRY OF SENTENCE FAR LESS THAN A FINAL APPEALABLE
       ORDER AS DEFINED IN: CRIM.R. 32(C).

       {¶15} Here appellant argues that his indictment was not properly filed and
journalized because it was not time stamped. Therefore, he contends that the trial
court never acquired jurisdiction over his case.
       {¶16} Subject-matter jurisdiction involves a court's power to hear a case, and
as such the issue can never be waived and may be raised at any time.            State v.
Mbodji, 129 Ohio St.3d 325, 2011-Ohio-2880, 951 N.E.2d 1025, ¶10. Thus, a guilty
plea does not waive a subject-matter jurisdiction challenge. However, a guilty plea
does waive a challenge to personal jurisdiction. Id.
       {¶17} R.C. 2931.03 provides the courts of common pleas with “original
                                                                               -4-


jurisdiction of all crimes and offenses, except in cases of minor offenses the exclusive
jurisdiction of which is vested in courts inferior to the court of common pleas.” R.C.
2931.03 “plainly vests the court of common pleas with jurisdiction over serious
criminal cases.” State v. Stafford, 7th Dist. No. 265, 2002-Ohio-5243, ¶77. A validly
filed indictment invokes subject-matter of the common pleas court pursuant to R.C.
2931.03.    See State v. Cubic, 9th Dist. No. 10CA0082-M, 2011-Ohio-4990, ¶13;
State v. Turner, 3d Dist. No. 1-11-01, 2011-Ohio-4348, ¶21.
       {¶18} This case involved a felony. The common pleas court has subject-
matter jurisdiction over felonies.
       {¶19} Appellant contends that the indictment was never properly filed
because it was not time-stamped. Yet even the copy of the indictment attached to
appellant’s brief contains the time-stamp of September 13, 2007. And the indictment
is also reflected as being filed on the court’s docket on that date.         Thus, the
indictment was properly filed. Likewise, the subject-matter jurisdiction of the trial
court was properly invoked.
       {¶20} Any other challenges appellant may raise as to jurisdiction are barred
by his guilty plea.
       {¶21} Accordingly, appellant’s second assignment of error is without merit.
       {¶22} For the reasons stated above, the trial court’s judgment is hereby
affirmed.

Vukovich, J., concurs.

Waite, .J., concurs.